Citation Nr: 1038834	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-19 303	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine (low back disability), currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right 5th metatarsal (right foot disorder), 
currently evaluated as 10 percent disabling.

3.  Entitlement to an initial rating for a post operative scar of 
the right 5th metatarsal (right foot scar), evaluated as non 
compensable from February 10, 2003, and 10 percent disabling from 
August 20, 2007.

4.  Entitlement to an initial rating for gastroesophageal reflux 
disease (GERD), evaluated as non compensable from February 10, 
2003, and 10 percent disabling from June 24, 2004.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
hip disability.

6.  Entitlement to service connection for a major depressive 
disorder.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to February 
2003. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction over the appeal currently resides with 
the RO in Louisville, Kentucky.  

As to the Veteran's personal hearing request, In January 2009 and 
again in June 2009, he withdrew this request.  Therefore, VA 
adjudication of the current appeal may go forward without 
scheduling him for a hearing.

Next, the Board notes that the Veteran's notice of disagreement 
with the February 2005 rating decision also included the denial 
of his claim of service connection for a left hip disability.  
However, the Board finds that this issue is no longer in 
appellate status because in an October 2008 rating decision the 
RO granted service connection for the left hip disability.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding 
that the RO's award of service connection for a particular 
disability constitutes a full award of benefits on the appeal 
initiated by the veteran's notice of disagreement on such issue). 

The application to reopen the claim of entitlement to service 
connection for a right hip disability, the claim of service 
connection for a major depressive disorder, and the claim for a 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of 
record is against finding that the Veteran's low back disorder, 
even taking into account his complaints of pain, is manifested by 
forward flexion of the thoracolumbar spine limited to less than 
60 degrees; a combined range of motion of the thoracolumbar spine 
limited to less than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis; 
incapacitating episodes of having a total duration of at least 2 
weeks during the past 12 months; or mild incomplete paralysis of 
the sciatic nerve.

2.  The preponderance of the competent and credible evidence of 
record is against finding that the Veteran's residuals of a 
fracture of the right 5th metatarsal, even taking into account 
his complaints of pain, is manifested by malunion or non-union of 
the tarsal or metatarsal bones with at least moderately severe 
pathology.

3.  From February 10, 2003, to August 19, 2007, the preponderance 
of the competent and credible evidence of record is against 
finding that the Veteran's post operative scar of the right 5th 
metatarsal was deep or caused limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); caused limited 
motion in an area or areas of 144 square inches (929 square 
centimeters); was superficial and unstable; or was superficial 
and painful. 

4.  From August 20, 2007, the preponderance of the competent and 
credible evidence of record is against finding that the Veteran's 
post operative scar of the right 5th metatarsal is deep or cause 
limited motion in an area or areas exceeding 12 square inches (77 
square centimeters).

5.  From February 10, 2003, to June 23, 2004, the preponderance 
of the competent and credible evidence of record is against 
finding that the Veteran's GERD was manifested by two or more of 
the following adverse symptomatology - persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain, and/or 
productive of considerable impairment of health. 

6.  From June 24, 2004, the preponderance of the competent and 
credible evidence of record is against finding that the Veteran's 
GERD is manifested by adverse symptomatology that equates to a 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health. 


CONCLUSIONS OF LAW

1.  The Veteran has not met the criteria for a rating in excess 
of 10 percent for degenerative disc disease of the lumbar spine 
at any time during the pendency of the appeal.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5240-5243 (2010).

2.  The Veteran has not met the criteria for a rating in excess 
of 10 percent for residuals of a fracture of the right 5th 
metatarsal at any time during the pendency of the appeal.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5283 (2010).

3.  The Veteran has not met the criteria for higher ratings for 
his post operative scar of the right 5th metatarsal at any time 
during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.27 (2010).

4.  The Veteran has not met the criteria for higher ratings for 
his GERD at any time during the pendency of the appeal.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

As to the claim for increased ratings for the low back disability 
and right foot disorder, the Board finds that in September 2004 
and November 2004 letters, prior to the February 2005 rating 
decision, and in June 2005, April 2007, November 2008, and May 
2008 letters the Veteran was provided adequate 38 U.S.C.A. 
§ 5103(a) notice, including notice in accordance with the United 
States Court of Appeals for Veterans Claims (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the Veteran 
may not have been provided adequate 38 U.S.C.A. § 5103(a) notice 
prior to the adjudication of the claims in the February 2005 
rating decision, the Board finds that providing the Veteran with 
adequate notice in the above letters followed by a readjudication 
of the claims in the May 2009 supplemental statement of the case, 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

As to the claim for higher initial ratings for a right foot scar 
and GERD, the Board notes that the Veteran is challenging the 
initial evaluations assigned following the grant of service 
connection for these disabilities.  In Dingess, supra, the Court 
also held that in cases where service connection has been granted 
and an initial disability evaluation has been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering § 5103(a) 
notice no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id, at 490-91; Also see 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   Thus, regardless of whether 
the notice that the Veteran was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

As to all the issues on appeal, the Board finds that even if the 
above letters did not provide the Veteran with adequate notice, 
this notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims after reading the above letters as well as the rating 
decision, statement of the case, and the supplemental statements 
of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claims files all 
identified and available post-service treatment records including 
the Veteran's records on file with the Social Security 
Administration (SSA) and the Huntington VA Medical Center.  The 
Veteran was also afforded VA examinations in August 2003, October 
2004, and August 2007 which are adequate for rating purposes 
because they include comprehensive examinations of the claimant 
after a review of the record on appeal that allows the Board to 
rate the severity of his disorders under all relevant Diagnostic 
Codes.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet App 
303 (2007).  

The Board recognizes that the Veteran has objected to comments 
made by certain VA examiners, particularly as to suggestions made 
by the examiners that the Veteran exaggerated or embellished 
symptoms during examination.  However, as will be discussed in 
greater detail below, each VA examiner has provided detailed 
clinical findings to support any conclusions reached therein, and 
there is nothing in any report to suggest personal bias on the 
part of any examiner against the Veteran.  Therefore, while the 
Board has considered the Veteran's assertions, the Board finds 
that the examinations in this case are adequate on which to base 
a decision in his increased compensation claims.

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his low back disorder, right foot 
disorder, right foot scar, and GERD are more severe than rated.  
It is also requested that the Veteran be afforded the benefit of 
the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
Veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The current level of disability, 
however, is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most relevant 
in such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases where the original rating 
assigned is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Moreover, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Low Back Disability

The February 2005 rating decision confirmed and continued a 10 
percent rating for the Veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this regard, 38 C.F.R. § 4.71a, Diagnostic Code 5003 provides 
that degenerative arthritis established by X-ray is rated on the 
basis of limitation of motion under the appropriate Diagnostic 
Codes for the joint involved.  If the limitation of motion of the 
joint involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, but with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and 
occasional incapacitating exacerbations, a 20 percent evaluation 
is assigned.  With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent rating 
is assigned.  

As to rating the Veteran's low back disability under the other 
General Rating Formula for Disease and Injuries of the Spine, the 
Board notes that the claimant will only be entitled to an 
increased, 20 percent rating, if there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; if the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  38 C.F.R. § 4.71a.

In this regard, the Board notes that the October 2004 VA examiner 
opined that, with repeated motion, lumbar spine forward flexion 
was 90 degrees and the combined range of motion of the 
thoracolumbar spine was 280 degrees (forward flexion to 90 
degrees; backward extension to 20 degrees; left and right lateral 
flexion to 40 degrees; and left and right rotation to 45 
degrees).  Moreover, it was noted that the Veteran only 
complained of pain with rotation and repeated extension, he did 
not complain of fatigue or weakness, and no spasms were noted.  
It was opined that there was no evidence of painful motion, 
spasms, weakness, or tenderness.  It was also opined that the 
extremities were quite well muscled.  Reflexes in the lower 
extremities was 2-3+.  Muscle strength testing was not reliable.  

Likewise, at the August 2007 VA examination, the VA examiner 
opined that lumbar spine forward flexion was to 100 degrees, 
right lateral flexion was to 30 degrees, left lateral flexion was 
to 29 degrees, and left and right rotation was to 30 degrees.  
Moreover, it was opined that the Veteran did not have any pain, 
tenderness, or muscle spasms with these motions.  On neurological 
examination, the Veteran did not have any muscle weakness, 
sensory examination was normal, and reflexes were normal.  It was 
also opined that there was no evidence of nerve root compression.

Furthermore, while VA treatment records show the Veteran's 
periodic complaints and treatment for low back pain, they like 
the VA examination reports are negative for evidence that forward 
flexion of the thoracolumbar spine is not greater than 60 degrees 
or that the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees, even taking into account the 
appellant's complaints of pain.  Likewise, the record is negative 
for evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Consequently, even taking into account the Veteran's complaints 
of pain, the Board finds that the criteria for a rating in excess 
of 10 percent is not warranted for the Veteran's service-
connected low back disability.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
DeLuca, supra.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration of 
staged ratings is not warranted.  Hart, supra.

As to rating the Veteran's service connected low back disability 
under Diagnostic Code 5243, it provides a higher, 20 percent 
rating, when the disability is manifested by incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.  
Diagnostic Code 5243 defines an incapacitating episode as one 
where the Veteran has physician prescribed bed rest.  Id.

However, while the Veteran and his representative claim, in 
substance, that the appellant's adverse symptomatology causes him 
to be unable to function at times, there is no competent and 
credible evidence in the record of the Veteran's low back 
disability requiring physician prescribed bed rest for 2 weeks at 
any time during the pendency of the appeal.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  In fact, at his October 2004 VA 
examination it was opined that there were no incapacitations in 
the last year that required bed rest ordered by a physician.  
Therefore, the Board must deny the claim for an increased rating 
under Diagnostic Code 5243, 38 C.F.R. § 4.71a.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Hart, supra.

The Board next notes that Note 1 to 38 C.F.R. § 4.71a allows the 
Veteran to receive separate compensable ratings for adverse 
neurological symptomatology associated with his service connected 
low back disability.  

In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010) 
provides a 10 percent rating for mild incomplete paralysis of the 
sciatic nerve in either the major or minor lower extremity, a 20 
percent rating for moderate incomplete paralysis of the sciatic 
nerve in either the major or minor lower extremity, and a 40 
percent rating for moderately severe incomplete paralysis of the 
sciatic nerve in either the major or minor lower extremity.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as 
indicating a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

38 C.F.R. § 4.123 (2010) provides that neuritis, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum equal 
to severe, incomplete, paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis. 

38 C.F.R. § 4.124 (2010) provides that neuralgia, characterized 
usually by a dull and intermittent pain, of typical distribution 
so as to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to complete 
paralysis of the affected nerve. 

In this regard, a review of the record on appeal reveals some 
claims by the Veteran regarding radiating pain, including at his 
VA examinations.  Moreover, the October 2004 VA examiner noted 
that the Veteran had loss of vibratory sense in toes 3 and 4 of 
each foot.  

However, the October 2004 VA examiner also noted that lower 
extremity sensation was otherwise normal and reflexes were 2 - 
3+.  Likewise, the August 2007 VA examiner opined that that there 
was no evidence of muscle weakness and sensory as well as reflex 
examination was normal.  

The Board finds that, while the Veteran complained of radiating 
pain and the October 2004 VA examiner noted loss of vibratory 
sense in toes 3 and 4 of each foot, the otherwise normal findings 
by the October 2004 VA examiner and the completely normal 
findings by the August 2007 VA examiner leads the Board to 
conclude that the preponderance of the competent and credible 
evidence does not show his service connected low back disability 
also caused at least "mild" incomplete paralysis of the sciatic 
nerve.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8520; Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons and 
bases).  Therefore, despite any claim by the Veteran and his 
representative to the contrary, the Board finds that a separate 
compensable rating for adverse neurological symptomatology caused 
by the claimant's service connected low back disability is not 
warranted.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration of 
staged ratings is not warranted.  Hart, supra.

Lastly, the Board notes that each of the ways by which the 
lumbosacral spine is ratable, other than some of those described 
in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010), contemplates 
limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 
31262 (1998).  Therefore, assigning separate ratings on the basis 
of both lumbar strain and other symptoms, such as those set forth 
in Diagnostic Code 5242, would be inappropriate.  38 C.F.R. 
§ 4.14 (2010).  

The Right Foot Disorder

The February 2005 rating decision confirmed and continued a 10 
percent rating for the Veteran's right foot disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5283.  

Under Diagnostic Code 5283, malunion or non-union of the tarsal 
or metatarsal bones with moderate pathology warrants a 10 percent 
rating; with moderately severe pathology it warrants a 20 percent 
rating; and with severe malunion or non-union it warrants a 30 
percent rating.  38 C.F.R. § 4.71a.

With the above criteria in mind, the Board notes that VA 
treatment records document the Veteran's periodic complaints and 
treatment for right foot pain.  See, for example, VA treatment 
records dated in March 2003, August 2003, October 2004, and April 
2008.  In addition, an August 2003 right foot x-ray showed no 
acute fracture or malalignment; no significant arthritis; and 
cortical irregularities at the base of the fifth metatarsal 
representing residuals of his prior trauma. 

At the October 2004 VA examination, the Veteran reported that 
while on active duty he had two surgeries on this right foot that 
resulted in a screw being placed to secure the fifth metatarsal 
because of a nun-union and the later removal of the screw.  The 
Veteran thereafter complained of foot pain approximately two days 
a week, sometimes after activity, in the area of the surgical 
scar.  He also complained of redness at the area of the scar but 
denied having problems with swelling, stiffness, or heat.  The 
Veteran also complained of foot pain when climbing stairs.  He 
also reported that he could walk three to four hours twice a week 
and five to six hours on a third day that same week before having 
problems with foot pain.  He also reported that he had no further 
treatment on his right foot since service, he had no flare-ups, 
and he does not wear corrective shoes or inserts.  He also denied 
using a brace, crutch, or cane.  

On examination, the Veteran did not have complaints of increased 
pain after climbing and descending 66 stairs.  The Veteran also 
did not have any evidence of painful motion, pain with standing 
on tiptoes or heels, edema, instability, weakness, or tenderness.  
His posture was normal.  There was no evidence of any right foot 
deformity.  He had no functional limitations with standing or 
walking.  The Veteran also did not have any significant 
callosities of the foot, no skin breakdown, unusual shoe wear 
pattern, or skin or vascular changes in either foot.  Strength 
testing in the lower extremities was opined to be unreliable.  
The diagnosis was fracture of the base of the fifth metatarsal of 
the right foot treated surgically with resolved nonunion with 
minimal symptoms.  X-rays showed no showed no acute bony 
abnormalities, fractures, or dislocations and old traumatic 
changes that are stable since August 2003 x-rays.

Thereafter, at the August 2007 VA examination the Veteran 
complained of daily foot soreness, including over the post 
operative scar, with usual activity, which soreness increases 
with walking, climbing stairs, going up and down hills, and 
prolonged standing in one position.  He also complained of 
problems with redness, warmth, but no swelling, drainage, 
bleeding, stiffness.  He reported that he did not use a crutch or 
other devise to ambulate.  He also reported that he could walk 
and stand approximately 15 to 20 minutes before having more foot 
pain, he had problems with balance and stumbling, and he had 
difficulty walking, doing yard work, and wearing certain shoes.  
However, he did not have any problems driving.  The Veteran also 
reported that prior to his last VA examination, the last time he 
sought treatment for his foot was in 2002.

On examination, the Veteran ambulated with a normal gait.  Range 
of motion of the ankle, feet, and toes were normal both actively 
and passively after activity.  There was pain at the last 2 to 3 
degrees of motion.  

Tellingly, neither the VA examiners nor the treatment records 
contain an opinion by a healthcare provider that the Veteran's 
service connected right foot disorder is manifested by at least 
"moderately severe pathology."  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  
Moreover, the Board finds that the Veteran's adverse 
symptomatology, which is limited to subjective complaints of pain 
and objective evidence of pain at the last 2 to 3 degrees of 
motion, does not amount to "moderately severe pathology."  
Furthermore, a review of the record on appeal, including the 
above cited to x-rays, is negative for objective evidence of non-
union of the tarsal or metatarsal bones with moderate pathology.  

Consequently, even taking into account the Veteran's complaints 
of pain, the Board finds that the criteria for a rating in excess 
of 10 percent is not warranted for his service-connected right 
foot disorder.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DeLuca, supra.  
This is true throughout the period of time during which his claim 
have been pending and therefore consideration of staged ratings 
is not warranted.  Hart, supra.

The Right Foot Scar

The February 2005 rating decision granted service connection for 
a right foot scar and rated it as non compensable from 
February 10, 2003, under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Thereafter, an October 2007 rating decision granted the Veteran a 
10 percent disability rating for his right foot scar from 
August 20, 2007, under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Initially, the Board notes that the applicable rating criteria 
for skin disorders, found at 38 C.F.R. § 4.118, were amended in 
August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again 
in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  
The October 2008 revisions are applicable to claims for benefits 
received by the VA on or after October 23, 2008.  Id.  In this 
case, the Veteran filed his claim in June 2004.  Therefore, only 
the post-2002 and pre-October 2008 version of the schedular 
criteria is applicable.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7801 provides 
that scars, other than the head, face, or neck, that are deep or 
that cause limited motion in an area or areas exceeding 6 square 
inches (39 square centimeters) warrant a 10 percent disability 
rating.  A 20 percent rating is warranted for an area or areas 
exceeding 12 square inches (77 square centimeters), a 30 percent 
rating is warranted for an area or areas exceeding 72 square 
inches (465 square centimeters), and a 40 percent rating is 
warranted for an area or area exceeding 144 square inches (929 
square centimeters).  38 C.F.R. § 4.118.  A deep scar is one 
associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7802 provides that scars, 
other than the head, face, or neck, that are superficial and that 
do not cause limited motion that are of an area or areas of 144 
square inches (929 square centimeters) or greater warrant a 10 
percent disability rating.  A superficial scar is not one 
associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 provides that 
superficial, unstable scars, warrant a 10 percent evaluation.  
Id.  An unstable scar is defined as one where, for any reason, 
there is frequent loss of skin over the scar.  Id.  A superficial 
scar is not one associated with underlying soft tissue damage.  
Id.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that superficial 
scars, painful on examination, warrant a 10 percent disability 
rating.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7805 provides that other scars 
are to be rated on the limitation of the affected part. 



From February 10, 2003, to August 19, 2007.

The Board notes that while VA treatment records document the 
Veteran's periodic complaints and treatment for right foot pain, 
none of these records specifically point to the his scar as the 
source of the pain.  See, for example, VA treatment records dated 
in March 2003, August 2003, and October 2004.  

When first examined by VA in August 2003, the Veteran reported 
that he had no treatment for his right foot since 2001.  On 
examination, he had a 4 centimeter (cm) in length scar on his 
right foot.  The scar was slightly hyperpigmented and depressed 
but not adherent, tender, and had not inflammatory changes.  It 
was also opined that there was no restriction of range of motion 
due to the scar. 

When next examined by VA in October 2004, the Veteran complained 
of foot pain approximately two days a week, sometimes after 
activity, in the area of the surgical scar.  He also complained 
of redness at the area of the scar but denied having problems 
with swelling, stiffness, or heat.  

On examination, it was opined that the Veteran's scar was non 
tender to palpation.  It was also reported that there was no 
evidence of skin changes, vascular changes, right foot deformity, 
or skin breakdown.  He had no functional limitations with 
standing or walking.  

Initially, the Board finds that the objective evidence of record 
does not show that the 4 cm right foot scar is deep or causes 
limited motion in an area or areas exceeding 39 square cm or is 
superficial and does not cause limited motion in an area or areas 
of 929 square cm.  See Colvin, supra.  Therefore, the Board finds 
that a compensable evaluation is not warranted for the Veteran's 
disability under either Diagnostic Code 7801 or Diagnostic 
Code 7802.  38 C.F.R. § 4.118.  This is true from February 10, 
2003, to August 19, 2007, and therefore consideration of staged 
ratings is not warranted.  Fenderson, supra.

Similarly, the Board finds that the objective evidence of record 
does not show that the right foot scar is unstable or cause 
limitation of motion in the right foot.  In fact, the August 2003 
and October 2004 VA examiners specifically opined that it did not 
cause limitation of motion of the foot.  These opinions are not 
contradicted by any other medical opinion of record.  See Colvin, 
supra.  Therefore, even taking into account the Veteran's 
complaints of pain as per 38 C.F.R. §§ 4.40. 4.45 and DeLuca, 
supra, the Board finds that a compensable evaluation is not 
warranted for the Veteran's disability under Diagnostic Code 7805 
or under Diagnostic Code 7803.  38 C.F.R. § 4.118.  This is true 
from February 10, 2003, to August 19, 2007, and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

As to a compensable rating under Diagnostic Code 7804, while the 
Veteran complained of scar pain and redness, the Board finds more 
competent and credible the opinion by the October 2004 VA 
examiner that the scar was not tender to palpation than his 
claim's to the contrary or the vague claims found in the 
treatment records.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical statements, 
the Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (holding that VA may reject equivocal medical 
opinions).  

Therefore, since the preponderance of the competent and credible 
evidence of record does not show that the Veteran's right foot 
scar was manifested by pain, the Board finds that a compensable 
evaluation is not warranted for the claimant's disability under 
Diagnostic Code 7804.  38 C.F.R. § 4.118.  This is true from 
February 10, 2003, to August 19, 2007, and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

From August 20, 2007.

The Board notes that while VA treatment records document the 
Veteran's periodic complaints and treatment for right foot pain, 
none of these records specifically point to the Veteran's scar as 
the source of his pain.  See, for example, VA treatment record 
dated in April 2008.  

When examined by VA on August 20, 2007, the Veteran complained of 
soreness around the scar but with no drainage, bleeding, or 
adherence.  He also complained of occasional numbness around the 
scar with prolonged standing or walking.  

On examination, the Veteran ambulates with a normal gait.  Range 
of motion of the ankle, feet, and toes were normal, both actively 
and passively, after activity.  There was pain at the last 2 to 3 
degrees of motion.  There was a 41/2 cm long by 1/2 cm wide scar over 
the lateral border of the right mid foot.  The scar was slightly 
depressed due to loss of subcutaneous tissue as well as atrophic 
and dry.  There was slight erythema and tenderness.  However, the 
scar had no contractures, areas of bleeding, drainage, adherence 
to underlying tissue, shiny or scaly skin, instability, 
inflammation, edema, keloid formation, or induration.  It was 
also opined that the scar did not interfere with the range of 
motion of the foot, ankle, or toes. 

Initially, the Board finds that the August 2007 VA examiner's 
opinions regarding the size of the scar and its related 
symptomatology are not contradicted by any other medical opinion 
of record.  See Colvin, supra.  Therefore, because the objective 
evidence of record shows that the right scar covers an area of 21/4 
square cm (i.e., not the 77 square cm needed for a 20 percent 
rating) and because the record does not show that the scar causes 
limitation of motion of the affected part even taking into 
account his complaints of pain as per 38 C.F.R. §§ 4.40. 4.45 and 
DeLuca, supra, the Board finds that a higher evaluation is not 
warranted for the Veteran's disability under either Diagnostic 
Code 7801 or Diagnostic Code 7805.  38 C.F.R. § 4.118.  This is 
true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings are 
not warranted.  Fenderson, supra.

GERD

The February 2005 rating decision granted service connection for 
GERD and rated it as non compensable from February 10, 2003, 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Thereafter, an 
October 2007 rating decision granted the Veteran a 10 percent 
disability rating for his GERD scar from June 24, 2004, also 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.

In this regard, Diagnostic Code 7346 provides a compensable, 10 
percent rating, if the GERD's adverse symptomatology equates to a 
hiatal hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114.  A 30 percent 
rating is warranted if adverse symptomatology equates to a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health. 

From February 10, 2003, to June 23, 2004.

With the above criteria in mind, the Board notes that VA 
treatment records document the Veteran's periodic complaints and 
treatment for reflux problems.  See, for example, VA treatment 
record dated in May 2002. 

Moreover, when first examined by VA in August 2003, the Veteran 
complained of having a problem with shortness of breath on 
occasion.  On examination, the abdomen was within normal limits. 
There were no organomegaly, ventral hernia, or intra-abdominal 
mass or tenderness.  Bowel sounds were present.  There were no 
bruits. 

In summary, while the February 10, 2003, to June 23, 2004, record 
includes the Veteran's subjective complaints of reflux problems 
and a single treatment record documenting his GERD treatment, it 
was negative for objective evidence of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and/or regurgitation 
accompanied by substernal or arm or shoulder pain.  Therefore, a 
compensable evaluation for the GERD is not warranted under 
38 C.F.R. § 4.114, Diagnostic Code 7346.  This is true 
February 10, 2003, to June 23, 2004, and therefore the Board need 
not consider further staged ratings.  Fenderson, supra.



From June 24, 2004.

With the above criteria in mind, the Board notes that VA 
treatment records document the Veteran's periodic complaints and 
treatment for reflux problems.  See, for example, VA treatment 
record dated in April 2008. 

When examined by VA in October 2004, he complained of frequent 
heartburn, as well as abdominal cramping and nausea after bad 
dreams or eating spicy food which occurs approximately three 
times a week and last approximately two to four hours.  He also 
complained of problems with watery bowel movements approximately 
twice a week.  He also reported that sometimes he had problems 
defecating.  He denied having any problems with vomiting, 
hematemesis, melena, circulatory disturbance after meals, 
hypoglycemic reactions, persistent diarrhea, abdominal colic, or 
distention.  The Veteran also reported he was taking medication 
for his GERD without any adverse side effects.  

On examination, there were normal bowel sounds, no organomegaly, 
no tenderness or pain to palpation, no anemia, and no ulcer 
disease.  The Veteran's weighed had increased by approximately 50 
or 60 pounds in the last year.  The diagnosis was "mild" GERD 
with none seen on x-ray.

When next examined by VA in August 2007, the Veteran complained 
of having heartburn and acid reflux since 2001 which is 
manifested by a choking sensation.  Currently, he had problems 
with indigestion approximately three days a week, approximately 
30 to 45 minutes after meals.  The frequency of his indigestion 
increases when he eats or drinks certain types of food or drinks.  
The Veteran also complained of awakening at night with heartburn, 
indigestion, a burning sensation in his throat or mouth, choking, 
and/or a bitter material in his mouth.  Depending on his diet, 
once a week he had bitter material in his mouth during the day.  
The Veteran also complained of occasionally having a problem with 
feeling his food is not going down all the way, with a dark black 
bowel movement, and with moving his bowels.  He denied having 
problems with nausea, hematemesis, hematochezia, or anemia.  He 
also reported that his weight is up and down.  He also reported 
that he treated his GERD with Rolaids approximately three days a 
week and drinking a lot of milk.  

On examination, there was mild right upper quadrant abdominal 
tenderness without rebounding or guarding and bowel sounds were 
slightly hyperactive.  However, the throat and mouth were normal, 
no masses or organomegaly was noted, and the abdomen was 
tympantic.  It was also opined that, while the Veteran's GERD 
symptoms have persisted since service, there was no evidence of 
ascites, jaundice, or anemia and his nutritional status was 
normal.  The diagnosis was history of GERD. 

In summary, adverse symptomatology on VA examination was limited 
to subjective complaints of heartburn, indigestion, a burning 
sensation in his throat or mouth, choking, and bitter material in 
his mouth and objective evidence of mild right upper quadrant 
abdominal tenderness and bowel sounds being slightly hyperactive.  
Moreover, the October 2004 VA examiner's characterization of his 
GERD as "mild" is not contradicted by any other medical opinion 
of records.  See Colvin, supra.  

Therefore, the Board finds that the preponderance of the evidence 
of record does not show that Veteran's adverse symptomatology 
equates to a hiatal hernia with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  Accordingly, a higher evaluation for the 
GERD is not warranted under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  This is true from June 24, 2004, and therefore the 
Board need not consider further staged ratings.  Fenderson, 
supra.

Conclusion

Based on the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2010).  Although the Veteran reported that his 
disabilities are so severely disabling it caused him to have 
difficulty attending school, the evidence does not reflect that 
each of his service connected disabilities, acting alone, causes 
marked interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or requires frequent 
periods of hospitalization such that the application of the 
regular schedular standards is rendered impracticable.  
Therefore, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither is competent to report that 
a service connected disability meets the criteria for a higher 
evaluation because such an opinion requires medical expertise 
which they have not been shown to have.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu, 
supra.  Moreover, the Board finds more competent and credible the 
opinions by the experts as to the severity of his adverse 
symptomatology at the VA examinations than these lay claims.  See 
Black , supra.

In adjudicating the current appeal for higher evaluations, the 
Board has also not overlooked the Court's recent holding in Rice 
v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that 
claims for higher evaluations also include a claim for a TDIU 
when the appellant claims he is unable to work due to a service 
connected disability).  However, for reasons explained below the 
Board finds that adjudication of the TDIU claim must be deferred 
pending the below order development.  

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for 
higher ratings must be denied.


ORDER

A rating in excess of 10 percent for degenerative disc disease of 
the lumbar spine is denied at all times during the pendency of 
the appeal.

A rating in excess of 10 percent for residuals of a fracture of 
the right 5th metatarsal is denied at all times during the 
pendency of the appeal.

Higher initial ratings for a post operative scar of the right 5th 
metatarsal are denied at all times during the pendency of the 
appeal.

Higher initial ratings for GERD are denied at all times during 
the pendency of the appeal.


REMAND

As to the application to reopen the claim of entitlement to 
service connection for a right hip disability, the claim was 
initially denied by the RO in a November 2003 rating decision 
that became final when not appealed by the Veteran.  See 
38 U.S.C.A. § 7105 (West 2002).  However, at no time during the 
current appeal did the agency of original jurisdiction provided 
the Veteran with notice of the laws and regulations governing 
claims to reopen or apprise him of the reason for the prior final 
denial of his claim in November 2003.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 19.29, 19.31 (2009); Kent v. Nicholson, 
20 Vet. App. 1 (2006); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Therefore, a remand to provide the Veteran with this 
notice is required.

As to service connection for a major depressive disorder, the 
Board finds that a May 2004 letter from Rosa K. Riggs, Ph.D, 
M.D., raised the issue of whether the Veteran's major depressive 
disorder was aggravated by the pain caused by his service 
connected low back disability.  See 38 C.F.R. § 3.310 (2008); 
38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc); Also see Moody v. Principi, 360 F.3d 1306, 1310 (Fed. 
Cir. 2004); Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  
However, at no time during the current appeal did the agency of 
original jurisdiction adjudicate the claim based on a theory of 
secondary service connection nor provide the Veteran with notice 
of the laws and regulations governing secondary service 
connection.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 19.29, 19.31 
(2009); Bernard, supra.  Therefore, a remand to do so is 
required. 

While the appeal is in remand status, the Veteran should be 
provided with a VA examination to obtain a medical opinion as to 
whether his major depressive disorder was caused or aggravated by 
the pain caused by his service connected low back disability.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310; McLendon v. 
Nicholson, 20 Vet. App. 84-86 (2006). 

As to the claim for a TDIU, it must be deferred pending 
completion of the above development.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be adjudicated 
together in order to enter a final decision on the matter). 

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  As to the application to reopen the 
claim of service connection for a right hip 
disorder, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159 which notice must 
includes, among other things, notice of the 
reason for the prior final denial of the 
claim in the November 2003 rating decision 
in accordance with the Court's holding in 
Kent, supra.  

2.  As to service connection for a major 
depressive disorder, the RO/AMC should 
provide the Veteran with updated VCAA notice 
in accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159 which notice must 
includes, among other things, notice of the 
laws and regulations governing secondary 
service connection found at 38 C.F.R. 
§ 3.310 (2008).

3.  The RO/AMC should make arrangements 
with an appropriate VA medical facility for 
the Veteran to be afforded a psychiatric 
examination to ascertain the origins or 
etiology of his major depressive disorder.  
The claims folders are to be provided to 
the examiner for review in conjunction with 
the examination.  After a review of the 
record on appeal and an examination of the 
claimant, the examiner should provide 
answers to the following questions:
(a)	Is it at least as likely as not 
that the Veteran's major depressive 
disorder was caused by the pain or 
any other adverse symptomatology 
attributed to his service connected 
low back disability?
(b)	Is it at least as likely as not 
that the Veteran's major depressive 
disorder was aggravated by the 
pain or any other adverse 
symptomatology attributed to his 
service connected low back 
disability?

Note 1:  In providing answers to the 
above questions, the examiner is advised 
that the term "at least as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs against 
the claim. 

Note 2:  In providing answers to the 
above questions, the examiner should 
comment on the May 2004 opinion from Dr. 
Riggs.

4.  Thereafter, the RO/AMC should 
readjudicate the claims.  As to the 
application to reopen the claim of service 
connection for a right hip disorder, such 
readjudication should take into account 
38 C.F.R. § 3.156.  As to the claim of 
service connection for a major depressive 
disorder, such readjudication should take 
into account whether the Veteran's pain 
from his service connected low back 
disability caused or aggravated his major 
depressive disorder.  See 38 C.F.R. 
§ 3.310; Allen, supra.  

5.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence received since the most 
recent supplemental statement of the case, 
and any evidence not received, and all 
applicable laws and regulations considered 
pertinent to the issues currently on appeal 
including 38 C.F.R. §§ 3.156, 3.310 and 
Allen, supra.  A reasonable period of time 
should be allowed for response before the 
appeal is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


